DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on 07NOV2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/904,294 09/23/2019 filed on 09/23/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second pipe of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 line(s) 3-4 sets forth the limitation “first side of the conduit […] second side of the conduit”.  As can be seen from instant Fig. 1, a first magnet is positioned outside a conduit on a left-hand side when facing the conduit and a second magnet is positioned outside the conduit on a right-hand side when facing the conduit. The instant claim claims a first magnet on a first side and a second magnet on a second side of the conduit, which would mean that a second magnet is on the inside of the conduit (a tube has an out-side and an in-side). Thus the claim is confusing and indefinite.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHIN (US 20170080436).
Regarding claim 1, CHIN teaches an electromagnetic fluid filter using magnetostrictive sensors (title, Figs.) comprising:
a conduit (Fig. 3 #102) comprising a nonmagnetic material (par. [0034]), wherein the conduit includes an inlet (Fig. 1 #104), an outlet (Fig. 1 #106), and a filter section (including filter elements #10 of Fig. 3) positioned between the inlet and the outlet;
a magnetic field generator (Fig. 1#12,26; par. [0028]) capable of generating a magnetic field through the filter section of the conduit; and
a plurality of filter elements (Fig. 3 #10) positioned within the conduit in the filter section,
wherein each filter element comprises a magnetic material (par. [0024,0029]) and a biorecognition element (Fig. 2 #32) capable of binding with a microorganism;
wherein the magnetic field forces the plurality of filter elements to positions within the filter section of the conduit (par. [0038]).
Regarding claim 3, CHIN teaches the magnetic field generator comprises an electromagnet (par. [0028]).
Regarding claim 4, CHIN teaches the magnetic field forces each filter element to extend across a cross-section of the conduit (par. [0035]).
Regarding claim 5, CHIN teaches the magnetic field forces each filter element to extend perpendicularly to a flow direction of the pipe conduit (Figs. 3,4A).
Regarding claim 6, CHIN teaches the conduit has a rectangular cross-section (par. [0034]; a square tube is also rectangular).
Regarding claims 7-8, CHIN teaches the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism and each filter element comprises a magnetostrictive sensor, wherein the magnetic material comprises a magnetostrictive material (par. [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2,9-10,12 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN (US 20170080436) in view of KIPP (US 20090152176).
Regarding claim 2, CHIN teaches an electromagnet (par. [0028]). CHIN does not teach a permanent magnet as the magnetic generator. However, it is well-known that a permanent magnet is an art-recognized equivalent of the electromagnet for the same purpose of generating a magnetic field and thus establishes a prima facie case of obviousness (MPEP 2144.06). See also CHIN par. [0044].
This is further obvious in view of KIPP, which teaches magnetic separation of fine particles from compositions (title, Figs.) including a conduit (e.g. Fig. 1 #21) having external magnets (Fig. 1 #25), which generate a magnetic field across the conduit (par. [0043]). See also Fig. 4A-E showing different magnet arrangements including a split magnet generating a magnetic field across the conduit (see especially Fig. 4A).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the magnetic field generator of CHIN with a pair of permanent magnets on opposite sides of the conduit as taught by KIPP as is known in the art. The references are combinable, because they are in the same technological environment of magnetic separation. See MPEP 2141 III (A) and (G).
Regarding claim 9-10, CHIN’s modified device (see rejection of claim 2 above, incorporated by reference) may further be modified to be in a vertical orientation (see e.g. Fig. 15) having an “inlet” at e.g. the top and an “outlet” at the bottom (both the inlet and outlet are just ports) and a fluid pump (Fig. 15 #84) coupled to the inlet of the conduit and would be obvious to modify as such.
Note that the direction of flow is an obvious engineering design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MPEP 2144.04.IV(B). Note that the end result is the same, which is the capture of microorganisms.
Regarding claim 12, CHIN’s modified device (see rejection of claim 2 above, incorporated by reference) may further be modified to include a second separation conduit having the same features of the first conduit (Fig. 15) and would be obvious to modify as such.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHIN (US 20170080436) in view of ODER (US 20070056912).
Regarding claim 11, CHIN does not teach an outlet valve. However, ODER teaches apparatus and method for continuous separation of magnetic particles from non-magnetic fluids (title, Figs.) comprising:
a conduit (Fig. 1 #1);
a magnetic field generator (Fig. 1 #3); and,
a controllable valve (Fig. 1 #44) coupled to the outlet of the conduit, which regulates the fluid flow (par. [0015])
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of CHIN with an outlet valve as taught by ODER for the purpose of controlling the flow rate as is known in the art. The references are combinable, because they are in the same technological environment of magnetic separation. See MPEP 2141 III (A) and (G).
Cited Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
DU et. al. 2021 3D Phage-based biomolecular filter for effective high throughput capture of Salmonella Typhimurium in liquid streams.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777